Hon. F. B. Caudle               Opinion No. V-706
County Attorney
Franklin County                 Re: Legality of increas-
Nount Vernon, Texas                 ing the salary of Coun-
                                    ty Commissioners of
                                    Franklin County to the
                                    sum of $2,000.00 per
                                    annum.
Dear Sir:
          You have requested this office for an opinion
relating to the l.egs1it.y
                         of increasing the salary of the
County Commissioners of Franklin County.
          Franklin County, according to the 1947 tax
rolls, has an assessed valuation of $8,249,250.  Accora-
ing to the facts submitted by you the tax rolls for 1948
recently certified by the Count Assessor and approved
by the Commissioners' Court is $g,lOO,OOO. Your ques-
tion is whether the County Commissioners are now entitl-
ed to a salary not to exceed $2,000 or whether this in-
crease shall begin January 1, 1949.
            Article 2350, V. C. S., provides, in Part, as
follows:
         'In counties hnvlng the following as-
     sessed valuations, respectively, as shown
     by the total assessed valuations of all pro-
     perties certified by the county assessor and
     approved by the Commissioners Court,for coun-
     ty purposes, for the urevious year, from time
     to time, the County Commissioners of such coun-
     ties shall each receive annual salaries not to
     exceed the amounts herein specified, said sal-
     aries to be paid in equal monthly instalments,
     at least one-half (+)),and not exceeding three-
     fourths (3/b), out of the Road and Bridge Fund,
     and the remainder out of the General Fund of
     the county; said assessed valuations and sal-
     aries applicable thereto being as follows: . . .
Hon. F. B. Caudle, page 2    (V-706)


        "$6,000 001 and less than 9,000,OOO not to
        exceed $1,800..00
        "$9,000 001 and less than 10,000,000 not to
        exceed 42,OOO.OO." (Emphasis added)
          In the case of Hurst v. Varner, 142 S.W.(2d)
396, the court was construing Article 2350 prior to
the 1945 amendment, which amendment changed only the
amount of salary and not the basis for payment. It was
held that in fixing the salaries of the County Commis-
sioners for the year, property assessed for the preced-
ing year properly on the tax rolls and assessed for that
year only can be considered. Therefore, the salary of
the County Commissioners for the year 1948 is based on
the assessed valuation for the year 1947, and the sal-
aries of the County Commissioners for the year 1949 will
be based on the assessed valuation for the year 1948.
          You are, therefore, advised that the County
Commissioners may not have their salary increased to
$2,000 until January 1, 1949.
                        SUMMARY
            The salary of the County Commission-
        ers of Franklin County for 1948 is based
        on the assessed valuation of property on
        the tax rolls for 1947 and cannot exceed
        the sum of $1800.00. They may receive
        $2,000 per annum in 1949, said salary be-
        ing based on the assessed valuation of
        ;;;;er;y ;n ;he tax rolls for 1948. Art.
                     .; Hurst v. Varner, 142 S.W.
        (2a)'39& *
                                   Yours very truly,
APPROVED:                      ATTORNEYGENERAL      OF TEXAS



                                       John Reeves
                                         Assistant
JR:mw